A motion to dismiss has been filed for the reason that this is an appeal by petition in error with case-made attached and that the case-made was served on February 14, 1938, after the expiration of the time given in the last prior order. It appears from examination of the case-made that the time for service of case-made expired on February 12, 1938. The errors presented can only be reviewed by case-made. The motion to dismiss must be sustained. French v. Bowles, 128 Okla. 90,261 P. 196; McGrew v. Land, 154 Okla. 273, 7 P.2d 676; Harrell v. Cole, 168 Okla. 423, 33 P.2d 613; Morris Plan Co. of Okla. City, Inc., v. Caudill, 170 Okla. 367, 40 P.2d 650.
The appeal is dismissed.
OSBORN, C. J., and CORN, GIBSON, HURST, and DAVISON, JJ., concur.